Citation Nr: 0837577	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected left ear hearing loss.  

2.  Entitlement to service connection for claimed lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1953 to August 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Board's decision on the veteran's claim for a compensable 
evaluation for his service-connected left ear hearing loss is set 
forth below.  The veteran's claim of service connection for lung 
cancer is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  With regard to the remanded claim, VA 
will notify the veteran when further action is required on his 
part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The service-connected left ear hearing loss is show to be 
manifested by Level VI hearing acuity.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation for 
the service-connected left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, including Tables VI, VIA, 
VII and Diagnostic Code 6100 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002). To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In a June 2004 letter, the RO advised the veteran that to 
establish entitlement to an increased rating for a service-
connected disability, the evidence must show that the condition 
has become worse.  The veteran had ample opportunity to respond 
prior to the issuance of the September 2004 rating decision.  The 
Board, accordingly, finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  


The June 2004 letter also informed the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records from non-Federal agencies and entities if 
authorized by the veteran to do so.

Therefore, the Board also finds that the June 2004 RO letter 
cited above satisfies the statutory and regulatory requirement 
that VA notify a veteran what evidence, if any, will be obtained 
by the veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify the veteran 
of: (1) the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by VA; (3) the evidence, 
if any, to be provided by the veteran.  

As explained, all three content-of-notice requirements have been 
met in this appeal and the veteran has been afforded ample 
opportunity to submit such information and evidence. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran pursuant 
to VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or substantially 
complete application for VA-administered benefits.  See id.

In that case, the Court determined that VA failed to demonstrate 
that a lack of such pre-adjudication notice was not prejudicial 
to the veteran.  See id.

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to the 
veteran before the rating decision on appeal.  However, the Board 
finds that any arguable lack of full pre- adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the statutory 
or regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed before the 
case was readjudicated as reflected in the January 2005 Statement 
of the Case (SOC).

As indicated, the RO gave the veteran notice of what was required 
to substantiate the claim on appeal, and the veteran has been 
afforded ample opportunity to submit such information and/or 
evidence.

Neither in response to the letter cited hereinabove nor at any 
other point during the pendency of this appeal has the veteran or 
his representative informed the RO of the existence of any 
evidence--in addition to that noted below--that needs to be 
obtained prior to appellate review. Hence, the Board finds that 
any failure on VA's part in not completely fulfilling the VCAA 
notice requirements prior to the RO's initial adjudication of the 
claim is harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during the 
pendency of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that in rating cases a claimant must be 
informed of the rating formulae for all possible schedular 
ratings for applicable rating criteria. In this case, the RO 
notified the veteran of all applicable rating formulae in the 
SOC, which suffices for Dingess.

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court stated that adequate notice in a rating claim 
requires all four of the following questions be answered in the 
affirmative. (1) Do the notice letters inform the claimant that 
to substantiate the claim he or she must provide, or ask VA to 
obtain, medical or lay evidence showing a worsening or increase 
in severity and the effect that worsening has had in his or her 
employment and daily life? (2) Is the claimant rated under a 
diagnostic code (DC) that contains the criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has had on the claimant's employment and daily life 
(such as a specific measurement or test result)? If so, do the 
notice letters provide at least general notice of that 
requirement? (3) Do the notice letters advise the claimant that 
if an increase in disability is found, a disability rating will 
be determined by applying relevant DCs, which typically provide a 
range in severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity and 
duration, and their impact on employment and daily life? (4) Do 
the notice letters provide examples of the types of medical and 
lay evidence the claimant may submit (or ask VA to obtain) that 
are relevant to establishing entitlement to increased rating - 
e.g., competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer statements, 
job application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances relating 
to the disability?

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by any 
of the following: (1) the claimant had actual knowledge of what 
was necessary to substantiate the claim; (2) a reasonable person 
could be expected to understand from the notice what was 
necessary to substantiate the claim; (3) the benefit claimed is 
precluded as a matter of law.  See Vazquez-Flores, 22 Vet. App. 
at 46.

In this case, the RO's correspondence to the veteran has not 
satisfied the criteria of Vazquez-Flores. However, in the June 
2004 letter, the RO advised the veteran that to establish 
entitlement to increased rating for a service-connected 
disability, the evidence must show that the condition has gotten 
worse. The letter invited the veteran to submit evidence showing 
that the service-connected left ear hearing loss has increased in 
severity.  The June 2004 letter also identified the kinds of 
medical and lay evidence acceptable in showing such an increase, 
including medical evidence and statements from other persons who 
had witnessed from their knowledge and personal observation the 
manner in which the disability had become worse.  The Board 
accordingly finds that the veteran had actual knowledge of the 
requirements for higher rating as articulated in Vazquez-Flores.

The Board also notes that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the veteran in connection with the claim on appeal.

The veteran's service treatment record (STR) and those records 
from VA and non-VA medical providers identified by the veteran as 
having relevant records have all been obtained and associated 
with the claims file. Neither the veteran nor his representative 
has identified, and the file does not otherwise indicate, that 
there are any medical providers or other entities having existing 
records that should be obtained before the claim is adjudicated.

Further, the veteran had a VA audiological evaluation in July 
2004, which was reasonably contemporaneous to the September 2004 
rating decision on appeal. The veteran has not asserted, and the 
evidence does not show, that his symptoms have increased in 
severity since that evaluation. The Board accordingly finds that 
remand for a new VA audiological evaluation is not required at 
this point. See 38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that the veteran is 
not prejudiced by the Board proceeding at this juncture with an 
appellate decision on the claim herein decided.

II.  Analysis

Entitlement to a Compensable Evaluation for Service-Connected 
Left Ear Hearing Loss

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes at this point that the U.S. Court of Appeals for 
Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may experience 
multiple distinct degrees of disability, resulting in different 
levels of compensation, from the time the increased rating claim 
is filed to the time a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

With regard to the veteran's left ear hearing loss claim, the 
Board has considered all evidence of severity since the claim for 
increased rating was received in June 2004, and has considered 
whether "staged ratings" are warranted.  The Board's 
adjudication of that claim, accordingly, meets the requirements 
of Hart.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, DC 
6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction with 
the Speech Discrimination Percentage for that ear, in Table VI of 
38 C.F.R. § 4.85.  This results in a score, expressed as a Roman 
numeral.  Where hearing loss is service-connected for only one 
ear, the non-service connected ear is assigned a Roman Numeral of 
I.  The Roman numeral scores for both ears are then charted in 
Table VII of 38 C.F.R. § 4.85, and the intersection of the scores 
provides the percentage of disability.  

Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


 Table VIa

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON PURETONE 
THRESHOLD AVERAGE.

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX 
X
XI




Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under the 
standards of 38 C.F.R. § 4.85 as discussed; these provisions 
apply when the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.  See 38 C.F.R. § 4.86.  

In this case, as noted below, the exceptional patterns do not 
apply; accordingly, hearing loss is rated by application of 
38 C.F.R. § 4.85.  

In July 2004, the veteran underwent a VA audiological evaluation 
in which his left ear audiometer scores were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
N/A
40
50
65
70
56

The left ear speech recognition score was 64 percent.  The 
audiologist diagnosed mild-to-severe SNHL in the left ear.  

Charting the veteran's audiological scores against Table VI shows 
a Level VI hearing acuity in the left ear.  

Charting the assigned Level I hearing loss for the right ear and 
a Level VI hearing loss for the left ear against Table VII 
results in a noncompensable rating.  

Since the criteria for a compensable rating are not shown, there 
is no basis in this case for the assignment of a higher schedular 
rating or staged ratings pursuant to Hart, 21 Vet. App. at 58.

The Board has considered the veteran's contention that his 
hearing loss warrants a higher evaluation.  However, even giving 
full credence to the veteran's assertions, application of his 
audiometry results to the rating schedule show that the service-
connected  hearing loss disability continues to be 
noncompensable.  

The Board accordingly finds that the criteria for a higher 
evaluation for left ear hearing loss are not met.   

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

A compensable evaluation for service-connected left ear hearing 
loss is denied.


REMAND

With regard to the veteran's claim of service connection for lung 
cancer, the Board notes that the veteran's service treatment 
record (STR) shows that the veteran underwent surgery for a 
collapsed lung in 1966.  In particular, a February 1974 medical 
examination report shows that the veteran's collapsed right lung 
was resolved by surgery.  The report also notes that the surgery 
was not documented and that the medical record contains no 
narrative summary.  Similarly, a report of medical examination 
for retirement from July 1974, documents that the veteran 
underwent surgery for a collapsed lung in 1966.  The report notes 
that the collapsed lung was surgically corrected with no 
complications or sequela.    

The record on appeal also shows that the veteran underwent 
surgery in 1990 for lung cancer.  The veteran has asserted that 
the lung cancer was in the exact same spot as the 1966 in-service 
surgery correcting the collapsed lung.  Upon review, the Board 
finds that the medical evidence of record appears to support the 
veteran's assertion.  The Board finds particularly important a 
January 1990 lab report that documents a "sharp surgical 
incision" on one of the removed masses and a ten centimeter 
sutured surgical incision on the other removed mass.  

Based on this record, the Board finds that the medical evidence 
currently of record is insufficient for VA to make a decision on 
the claim. Therefore, remand of this issue for a VA examination 
is necessary to particularly address whether the veteran's lung 
cancer was manifested during military service or is otherwise 
etiologically related to his 1966 surgery for a collapsed lung.  
See 38 C.F.R. § 3.159(c)(4)(i).    

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  See id.  

If the veteran fails to report to the scheduled examination, the 
RO should obtain and associate with the claims file (a) copy(ies) 
of the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take place.  

Prior to arranging for the veteran to undergo VA examination, the 
RO should give the veteran another opportunity to present 
information and/or evidence pertinent to his claim of service 
connection for lung cancer.  

The RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  The RO should request that 
the veteran furnish all evidence in his possession, and ensure 
that its letter meets the notice requirements of Dingess/Hartman 
as regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization to obtain 
that evidence, following the procedures prescribed in 38 C.F.R. § 
3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by VCAA prior to adjudicating the claims 
remaining on appeal.   

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to 
send the veteran and his representative a 
letter requesting that the veteran provide 
sufficient information, and if necessary, 
signed authorization, to enable it to obtain 
any additional evidence pertaining to the 
claim on appeal. The RO should also invite 
the veteran to submit all pertinent evidence 
in his possession and explain the type of 
evidence that is his ultimate responsibility 
to submit.  

The RO should ensure that its notice to the 
veteran meets the requirements of 
Dingess/Hartman, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for 
service connection, as appropriate.  The RO's 
letter should clearly explain to the veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).  
 
2.  If the veteran responds, the RO should 
assist the veteran in obtaining any 
additional evidence identified by following 
the procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

3.  After all records and/or responses 
received have been associated with the claims 
file, or the time period for the veteran's 
response has expired, the RO should arrange 
for the veteran to undergo a VA examination 
by a physician to determine whether the 
veteran's lung cancer was present during 
service or was otherwise etiologically 
related to his 1966 surgery for a collapsed 
lung.  

The entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  

In particular, the examining physician should 
address the January 1990 medical examination 
report prepared by Dr. JFV documenting 
surgical incisions on the "mass right lung, 
upper lobe," and "right upper lobe of 
lung."   The examining physician should also 
discuss whether the veteran's current stage 
of lung cancer is or is not consistent with 
incurrence during military service.

All appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.  

Based on the examination results, the examiner 
should specifically indicate whether the 
veteran's lung cancer was incurred during 
military service or is etiologically related 
to his 1966 surgery for a collapsed lung.   

The examiner should render an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not (i.e., 
there is at least a 50 percent probability) 
that the veteran's lung cancer became manifest 
during military service or is the result of an 
in-service event.  The examiner should provide 
a clinical rationale for his or her opinions, 
and should discuss both the medical and lay 
evidence of record.  If the examiner cannot 
provide such an opinion without resorting to 
speculation he or she should so indicate.  
 
The examiner should set forth all examination 
findings, along with the complete rationale 
for all conclusions reached, in a printed 
(typewritten) report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy of any 
notice(s) of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO must 
ensure that the requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim of service connection for 
lung cancer in light of all pertinent evidence 
and legal authority and addressing all 
relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, the 
RO should furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no further action until otherwise notified, 
but he retains the right to furnish additional evidence and/or 
argument during the appropriate time period.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


